DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,330,330. Although the claims at issue are not identical, they are not patentably distinct from each other. For instance, note the following similarities between instant application claim 21 and US Pat. 11,330,330 Claim 1.
Instant Application Claim 21
US Pat. 11,330,330 Claim 1
A method for preparing mobile media content, comprising: identifying, based on user data, a reference time; determining that the identified reference time is within a predetermined time period;
 A method for preparing mobile media content, comprising: identifying, based on user data, a reference time; enabling a media device to transcode a media content item based on a first determination that the identified reference time is within a predetermined time period;
sending a media device a message including a time to initiate a transcoding of a media content item; recording the media content item with the media device after receiving the message and before the time;
sending the media device a message including a time to initiate a transcoding of the media content item; recording the media content item with the media device after receiving the message and before the time;
determining whether the identified reference time is within a set-up time corresponding to the time necessary to transcode the media content item; continue recording the media content item when the reference time is not within the set-up time; and stop recording and transcode the media content item when the reference time is within the set-up time.
determining whether the identified reference time is within a set-up time corresponding to the time necessary to transcode the media content item; continue recording the media content item based on a second determination that the reference time is not within the set-up time; and stop recording and transcode the media content item based on a third determination that the reference time is within the set-up time.


Since claim 21 in the instant application is a broader recitation of claim 1 in Pat. 11,330,330 it would have been obvious to modify claim 1 in Pat. 11,330,330 to get claim 1 in the instant application.

Claim 22 of the instant application corresponds to patented claim 2.
Claim 23 of the instant application corresponds to patented claim 3.
Claim 24 of the instant application corresponds to patented claim 4.
Claim 25 of the instant application corresponds to patented claim 5.
Claim 26 of the instant application corresponds to patented claim 6.
Claim 27 of the instant application corresponds to patented claim 7.
Claim 28 of the instant application corresponds to patented claim 8.
Claim 29 of the instant application corresponds to patented claim 9.
Claim 30 of the instant application corresponds to patented claim 10.
Claim 31 of the instant application corresponds to patented claim 11.
Claim 32 of the instant application corresponds to patented claim 12.
Claim 33 of the instant application corresponds to patented claim 13.

Claims 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,764,633. Although the claims at issue are not identical, they are not patentably distinct from each other. For instance, note the following similarities between instant application claim 21 and US Pat. 10,764,633 Claim 1.
Instant Application Claim 21
US Pat. 10,764,633 Claim 1
A method for preparing mobile media content, comprising: identifying, based on user data, a reference time; determining that the identified reference time is within a predetermined time period;
 A system comprising: a mobile device comprising a processor and a memory, the memory storing instructions executable by the processor such that the processor is programmed to: identify, based on user data a reference time; enable a media device to transcode a media content item based on a first determination that the identified reference time is within a predetermined time period; 
sending a media device a message including a time to initiate a transcoding of a media content item; recording the media content item with the media device after receiving the message and before the time;
send the media device a message including a time to initiate a transcoding of the media content time; and the media device comprising a second processor and a second memory, the second memory storing second instructions executable by the second processor such that the second processor is programmed to: record the media content item after receiving the message and before the time;
determining whether the identified reference time is within a set-up time corresponding to the time necessary to transcode the media content item; continue recording the media content item when the reference time is not within the set-up time; and stop recording and transcode the media content item when the reference time is within the set-up time.
determine whether the identified reference time is within a set-up time corresponding to the time necessary to transcode the media content item; continue recording the media content item based on a second determination that the reference time is not within the set-up time; and stop recording and transcode the media content item based on a third determination that the reference time is within the set-up time.



Since claim 21 in the instant application is a broader recitation of claim 1 in Pat. 10,764,633 it would have been obvious to modify claim 1 in Pat. 10,764,633 to get claim 1 in the instant application.

Claim 22 of the instant application corresponds to patented claim 2.
Claim 23 of the instant application corresponds to patented claim 3.
Claim 24 of the instant application corresponds to patented claim 4.
Claim 25 of the instant application corresponds to patented claim 5.
Claim 26 of the instant application corresponds to patented claim 6.
Claim 27 of the instant application corresponds to patented claim 7.
Claim 28 of the instant application corresponds to patented claim 8.
Claim 29 of the instant application corresponds to patented claim 1.
Claim 30 of the instant application corresponds to patented claim 2.
Claim 31 of the instant application corresponds to patented claim 3.
Claim 32 of the instant application corresponds to patented claim 4.
Claim 33 of the instant application corresponds to patented claim 5.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Cohen (US Pat. 8,655,970) discloses automatic entertainment caching for impending travel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        December 14, 2022